Citation Nr: 0810584	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  98-13 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES


1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel



INTRODUCTION

The veteran served on active duty from April 1968 and April 
1970.

This appeal to the Board of Veterans' Appeals (Board) 
initially arose from April 1996 and July 1997 rating 
decisions issued by the RO.  

In an April 1996 rating decision issued in May 1996, the RO, 
inter alia, denied claims of entitlement to service 
connection for a heart disorder and for sinusitis.  In 
January 1997, the veteran filed a notice of disagreement 
(NOD) with the RO's denial, and raised additional claims for 
service connection.  In a July 1997 rating decision, the RO, 
inter alia, denied entitlement to service connection for a 
back disorder and for hearing loss, and confirmed the April 
1996 denials.  The veteran filed an NOD in June 1998; and the 
RO issued a statement of the case (SOC) in July 1998.  The 
veteran filed a substantive appeal (via a VA Form 1-9, Appeal 
to the Board of Veterans Appeals) in August 1998.  In a 
December 1998 supplemental SOC (SSOC), the RO confirmed its 
previous denials of service connection.

In a March 2000 decision, the Board denied the veteran's 
claims for service connection as not well grounded.  The 
veteran filed a timely appeal to the United States Court of 
Appeals for Veterans Claims (Court).  In March 2001, the VA 
Secretary filed an unopposed Appellee's Motion for Remand and 
to Stay Proceedings (Appellee's Motion).  By Order dated in 
July 2001, the Court granted the Appellee's Motion, vacating 
the March 2000 Board decision and remanding this appeal to 
the Board for further proceedings consistent with the motion.  
Judgment was entered by the Court in August 2001.

In May 2002, the Board determined that further evidentiary 
development was warranted in this appeal, and undertook such 
development pursuant to the provisions of 38 C.F.R. § 19.9 
(2001).  The Board notified the veteran and his 
representative of that development in a September 2002 
letter.  However, the provisions of 38 C.F.R. § 19.9 
purporting to confer upon the Board the jurisdiction to 
adjudicate claims on the basis of evidence developed by the 
Board but not reviewed by the RO were later held to be 
invalid.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Hence, in 
July 2003, the Board remanded the matters on appeal to the RO 
via the Appeals Management Center (AMC), in Washington, DC, 
for completion of the actions previously requested.  The AMC 
later continued denial of the claims (as reflected in a July 
2004 SSOC), and returned these matters to the Board for 
further appellate consideration.

In a March 2005 decision, the Board, inter alia, affirmed the 
denials of service connection for cardiovascular and back 
disorders and for sinusitis and remanded the claim for 
service connection for bilateral hearing loss for additional 
notice and development.  The veteran appealed the Board's 
March 2005 decision to the Court.  In a March 2007 single-
judge Memorandum Decision, the Court determined that, because 
the Board's denial of the back and sinus claims relied on an 
inadequate medical examination, that portion of the March 
2005 Board decision with respect to the claims for benefits 
for back and sinus disorders would be vacated and remanded 
for readjudication consistent with the Memorandum Decision.  
In its decision, the Court  also affirmed the Board's denial 
of service connection for left knee and left ankle disorders.  
Later the same month, Judgment was entered by the Court.  
[Parenthetically, the Board notes that that portion of the 
March 2005 Board decision that denied service connection for 
a cardiovascular disorder remains in effect.  In this regard, 
the Court noted that the veteran had limited his appeal so as 
to exclude consideration of the cardiovascular claim; as 
such, the appeal, as to this matter, was deemed abandoned and 
dismissed by the Court.  Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  The Court also noted that the March 2005 
Board decision was not a final decision with respect to the 
remanded hearing loss claim.  38 U.S.C.A. § 7266(a); see 
Breeden v. Principi, 17 Vet. App. 475, 478 (2004) (observing 
that a Board remand "does not represent a final decision 
over which this Court has jurisdiction."]  

For the reasons expressed below, the matters set forth on the 
title page are being remanded to the RO via the AMC, in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.




REMAND

Unfortunately, the claims file reflects that further RO 
action on the claims on appeal is warranted, even though such 
will, regrettably, further delay an appellate decision on 
these claims.

As indicated above, in the March 2007 Memorandum Decision, 
the Court noted that the record included a May 2004 VA 
examination report reflecting the examiner's opinion that 
there was "no medical evidence that allows a nexus for the 
veteran's back condition, . . . or sinuses to be connected to 
his time while in the military."  On appeal, the veteran 
argues that the Board erred by relying on an inadequate 
medical examination in denying his claims and failed to 
ensure compliance with the July 2003 Board remand because the 
VA examiner failed to fully review the entire claims file and 
did not provide reasons for her opinion.  

The Court stated that the Appellant's brief cited a list of 
documents in the record that were not noted by the VA 
examiner, including a May 1999 diagnosis of mild degenerative 
disease of the lumbar spine and service medical records from 
July and November 1968 regarding treatment for and a 
diagnosis of sinusitis.  In the VA examination report, the 
examiner based her opinion on her finding that there were no 
records indicating a lumbar spine condition after 1969, 
contrary to the evidence of record.  Similarly, with respect 
to sinusitis, the examiner only noted "1970 Sinusitis" in 
her review of the records.  The Court observed that this 
notation clearly indicates that the examiner did not consider 
service medical records from July and November 1968 involving 
sinusitis and records from January, August and September 1969 
reflecting complaints of nasal congestion and swelling.  
Also, the Court noted that the examination report concludes 
that, following service, the veteran did not seek treatment 
for sinusitis until 1985.  The Court found that this 
conclusion ignores an April 1982 medical report showing sinus 
treatment and a diagnosis of "chronic maxillary sinus[es].  
Finally, the Court noted that the examiner failed to note the 
veteran's April 1970 medical history questionnaire in which 
he mentioned "sinusitis" and "back trouble," instead she 
concluded that the separation physical examination report 
made no mention of a sinus or back condition. 

Although the examiner's statement that she reviewed the 
claims file would generally be accepted, here, she also 
created a list of specific relevant documents in the record 
that omits many relevant medical reports that are favorable 
to the veteran.  The Court found that the discrepancies 
between the record and the examiner's list indicate that the 
positive evidence of record was not reviewed completely.  As 
such, the examination is inadequate in this respect.  At the 
very least, the Court found that the Board should have 
discussed these discrepancies, instead of adopting, without 
comment, some of the examiner's conclusions and not fully 
addressing all of the favorable evidence of record.  See 
Caluza v. Brown, 7Vet. App. 498, 506 (1995), aff'd 78 F.3d 
604 (Fed. Cir. 1996) (table) (holding that the Board is 
required to provide reasons for its rejection of any material 
evidence favorable to the veteran).  

Because the examination report was deemed inadequate for the 
reasons sated above, the Court indicated that the back and 
sinus claims must be remanded, citing to Stegall v. West, 11 
Vet. App. 268 (1998) and 38 C.F.R. § 4.1 (2007).  See also 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that 
a remand is appropriate where the Board relied on an 
inadequate examination report).  As the record still does not 
contain medical opinion based on full consideration of the 
pertinent, documentary evidence, to resolve each claim, 
pursuant to Stegall, a remand of these matters for compliance 
with the directives of the Board's prior remand is warranted.  
Given the dissimilar disabilities at issue in this appeal, 
the Board finds that separate examinations by two different 
physicians should be accomplished.

Hence, the RO should arrange for the veteran to undergo VA 
orthopedic and nose/sinus examinations, by appropriate 
physicians, at a VA medical facility.  The veteran is hereby 
advised that failure to report to any scheduled 
examination(s), without good cause, may well result in a 
denial of his claim(s) (as each original claim for service 
connection will be considered on the basis of the evidence of 
record).  38 C.F.R. § 3.655 (2007).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to any 
scheduled examination(s), the RO must obtain and associate 
with the claims file copies of any notice(s) of the date and 
time of the examination(s) sent to the veteran by the 
pertinent VA medical facility.

Prior to arranging for the veteran to undergo further VA 
examinations, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  In this 
regard, the record reflects that the veteran may have 
received, and may be receiving, additional evaluation and/or 
treatment for the claimed back and sinus disabilities at the 
Salem VAMC.  The claims file currently includes VA treatment 
records from the Salem VAMC through March 23, 2006.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent VA medical records since March 23, 
2006, following the current procedures prescribed in 38 
C.F.R. § 3.159 (2007) as regards requests for records from 
Federal facilities. 

Further, to ensure that all due process requirements are met, 
the RO should also give the appellant another opportunity to 
present information and/or evidence pertinent to the claims 
remaining on appeal.  The RO's notice letter to the appellant 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also invite the appellant to submit all 
evidence in his possession.  The RO should also ensure that 
its notice to the appellant meets the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)-
particularly as regards disability ratings and effective 
dates-as appropriate (not previously provided).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A  (West 2002); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
readjudicating the claim.  The RO's readjudication of the 
claims should include consideration of all evidence added to 
the record since the RO's last adjudication of the claims.  

Accordingly, these matters are  hereby REMANDED to the RO, 
via the AMC, for the following:

1.  The RO should obtain from the Salem 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's back and sinuses, from 
March 23, 2006 to the present.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that he provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent to the claims remaining on 
appeal that is not currently of record.  
The RO should invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO should ensure that its notice to 
the veteran meets the requirements of 
Dingess/Hartman (cited to above)-
particularly as regards assignment of 
disability ratings and effective dates, 
as appropriate.  The RO's letter should 
also clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claims within 
the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA orthopedic and nose/sinus 
examinations, by appropriate physicians, 
at a VA facility.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to each 
physician designated to examine the 
veteran, and each examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies , o include X-rays should be 
accomplished (with all results made 
available to the requesting examiner 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  Each examiner 
should set forth all examination 
findings, together with the complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.


Orthopedic examination - The physician 
should identify all disability(ies) 
affecting the veteran's spine.  With 
respect to each diagnosed disability, the 
physician should render an opinion, 
consistent with the record and sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., there is a 
50 percent or greater probability) that 
such disability is medically related to 
service, to include clinical findings 
noted therein.  In rendering the 
requested opinion, the physician should 
specifically consider and discuss all 
evidence, including the service medical 
records and post-service treatment-to 
include the May 2004 examination report.

Nose/sinus examination - The physician 
should identify all disability(ies) 
affecting the veteran's nose and/or 
sinuses.  With respect to each diagnosed 
disability, the physician should render 
an opinion, consistent with the record 
and sound medical judgment, as to whether 
it is at least as likely as not (i.e., 
there is a 50 percent or greater 
probability) that such disability is 
medically related to service, to include 
clinical findings noted therein.  In 
rendering the requested opinion, the 
physician should specifically consider 
and discuss all evidence, including the 
service medical records and post-service 
treatment-to include the May 2004 
examination report.

5.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
copy(ies) of any notice(s) of the 
examination(s) sent to him by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

7.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claims for 
service connection for a back disability 
and for sinusitis in light of all 
pertinent evidence and legal authority.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



